DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendments
1)	Acknowledgment is made Applicants’ preliminary amendments filed 08/03/20, 08/10/20 and 04/21/20.
Election
2)	Acknowledgment is made of Applicants’ election filed 02/18/21 in response to the restriction and the species election requirement mailed 08/18/20. Applicants have elected, with traverse, invention I and the neomycin + cephalothin antibiotic composition species and the SFB microbiota bacteria species. Applicants’ traversal is on the grounds that the Office has not demonstrated that any of the reasons listed by the Office actually apply to a serious burden. 
	Applicants’ arguments have been carefully considered, but are not persuasive. As set forth previously, a method of treating cancer is distinct from a method of modulating gut microbiota. The two inventions are classified in two different classes and subclasses requiring different fields of search. The two inventions are of different scope and they have different non-prior art issues at least under 35 U.S.C § 112 and thus have both an examination and a search burden. Accordingly, the restriction requirement as set forth is maintained and is hereby made FINAL. 
Status of Claims
3)	Claims 1-33 have been canceled via the amendment filed 04/21/20.	
	New claims 34-40 have been added via the amendment filed 04/21/20.	
	Claims 34-40 are pending.
	Claims 38-40 are withdrawn from consideration as being directed to a non-elected species. See 37 CFR 1.142(b) and M.P.E.P § 821.03. 
	Claims 34-37 are examined on the merits.	
Information Disclosure Statements
4)	Acknowledgment is made of Applicants’ information disclosure statements filed 02/18/21, 04/21/20 and 04/21/20.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Sequence Listing
5)	Acknowledgment is made of Applicants’ sequence listing which has been entered on 04/22/20.
Drawings
6)	Acknowledgment is made of Applicants’ replacement drawings filed 08/03/2020.
Priority
7)	The instant AIA  application filed 04/21/20, is a divisional of U.S. application 15/038,073 filed 05/20/2016, now US patent 10,646,521, which is the national stage 371 application of the international application PCT/IB2014/066249 filed 11/21/2014, which claims the benefit of the US provisional application 61/907,076 filed 11/21/2013.  
Objection(s) to Specification
8)	The specification is objected to for the following reason(s): 
	37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’  The terms or limitations identified below lack antecedent basis in the as-filed specification.  
	New claim 34 includes the limitation ‘…. subject in need thereof’, which lacks antecedent basis in the as-filed specification. Applicants do not point to specific parts of the as-filed specification for antecedent basis or support. While there is antecedent support in the as-filed specification for a ‘…. patient in need thereof’, there is no antecedent basis for the above-identified limitation. 
Rejection(s) under 35 U.S.C § 112(b)
9)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10)		Claims 34-37 are rejected under 35 U.S.C § 112(b) as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  
(a)	Claim 34 is ambiguous and indefinite in the use of the abbreviated limitation ‘SFB’ because it is unclear what does it encompass or stand for. It is suggested that Applicants use the full terminology at first occurrence with the abbreviation retained within parentheses.  
(b)	The dependent claim 37 is indefinite because it lacks sufficient antecedence in the limitations ‘human subject’ and ‘administration’. See line 2. For proper antecedence, it is suggested that Applicants replace the above-identified limitations with the limitations --the human subject-- and --the administration-- respectively.
	(c)	Claims 35-37, which depend from claim 34, are also rejected as being indefinite because of the indefiniteness identified above in the claim.  
Rejection(s) under 35 U.S.C § 102
11)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12)	Claims 34 and 36 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Cartei et al. (J. National Cancer Institute 85: 794-800, 1993) as evidenced by Fuentes et al. (FEMS Microbiol. Ecol. 63: 65-72, 2008).
	 Cartei et al. taught a method of treating cancer in a human patient (i.e., human subject in need thereof) comprising administering to said human the cyclophosphamide chemotherapeutic agent and the mitomycin antibiotic composition. See Table 1 including the last column therein; the paragraph bridging pages 794 and 795 including the last sentence therein; Figure 1; and sections Methods and Conclusions on page 794. The prior art method meets the structural requirements of the instant claims and therefore anticipates the instant claims. Accordingly, the administered cyclophosphamide chemotherapeutic agent and the administered antibiotic composition in the human patient is expected to necessarily bring about the same effect(s) as recited in claim 34 including the specific augmentation of SFB in the gut microbiota of said human. That administration of cyclophosphamide augments or increases SFB levels in gut microbiota is inherent from the teachings of the prior art in light of what was known in the art at the time of the invention. For instance, Fuentes et al. demonstrated an abundance of, an increased percentage of, or a high increment of SFB in the host gut microbiota upon administration of cyclophosphamide (CP) along with the teaching of the known SFB expansion in the gut. See the CP bar in Figure 3; first half of the first sentence in the last full paragraph under ‘Discussion’; right column of page 69; and the middle part of the last sentence of Abstract.
Claims 34 and 36 are anticipated by Cartei et al. The reference of Fuentes et al. is not used as a secondary reference in combination with the reference of Cartei et al., but rather is used to show that every element of the claimed subject matter is disclosed by Cartei et al. with the unrecited limitation(s) being inherent as evidenced by the state of the art.  See In re Samour 197 USPQ 1 (CCPA 1978).  
13)	Claims 34, 36 and 37 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Morgan et al. (Clin. Cancer Res. 3: 2337-2345, 1997) as evidenced by Fuentes et al. (FEMS Microbiol. Ecol. 63: 65-72, 2007).
	 Morgan et al. taught a method of treating cancer in a human patient (i.e., human subject in need thereof) comprising administering the doxorubicin antibiotic composition prior to the administration of the cyclophosphamide chemotherapeutic agent. See the third and fourth sentences under ‘Treatment Plan’; Abstract including the last sentence therein; and first full paragraph under ‘Results’; and the first part of the fifth sentence in particular. The prior art method meets the structural requirements of the instant claims and therefore anticipates the instant claims. Accordingly, the cyclophosphamide chemotherapeutic agent administered following the administration of the antibiotic composition in the human patient is expected to necessarily bring about the same effect(s) as recited in claim 34 including the specific augmentation of SFB in the gut microbiota of said human. That administration of cyclophosphamide augments or increases SFB levels in gut microbiota is inherent from the teachings of the prior art in light of what was known in the art at the time of the invention. For instance, Fuentes et al. demonstrated an abundance of, an increased percentage of, or a high increment of SFB in the host gut microbiota upon administration of cyclophosphamide (CP) along with the teaching of the known SFB expansion in the gut. See the CP bar in Figure 3; first half of the first sentence in the last full paragraph under ‘Discussion’; right column of page 69; the middle part of the last sentence of Abstract. 
Claims 34, 36 and 37 are anticipated by Morgan et al. The reference of Fuentes et al. is not used as a secondary reference in combination with the reference of Morgan et al., but rather is used to show that every element of the claimed subject matter is disclosed by Morgan et al. with the unrecited limitation(s) being inherent as evidenced by the state of the art.  See In re Samour 197 USPQ 1 (CCPA 1978).  
Rejection(s) under 35 U.S.C § 103
14)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
15)	 Claim 35 is rejected under 35 U.S.C § 103 as being unpatentable over Cartei et al. (J. National Cancer Institute 85: 794-800, 1993) as evidenced by Fuentes et al. (FEMS Microbiol. Ecol. 63: 65-72, 2007) as applied to claim 34 above, and further in view of Hayes et al. (J. Hyg., Camb. 73: 205-212, 1974).
	The teachings of Cartei et al. as evidenced by Fuentes et al. are set forth supra, which are silent on the administered antibiotic composition being neomycin + cephalothin.
	However, along with the teaching that patients are highly susceptible to endogenous infections from potentially pathogenic microorganisms in their microflora after receiving immunosuppressive agents with cancer therapy, Hayes et al. taught the use of the neomycin-cephalothin combination to treat such infections, wherein neomycin was used for control of Gram-positive organisms and cephalothin was used for its broader spectrum of bactericidal activity. See the second full sentence under ‘Introduction’; the first sentence under the section ‘Antibiotics’ on page 206; and the second full sentence of the second full paragraph under ‘Discussion’.   
Given the teachings of Hayes et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the neomycin-cephalothin to the antibiotic composition used in Cartei’s method of treating cancer to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of preventing endogenous infections from potentially pathogenic microorganisms in Cartei’s patients undergoing cancer therapy. As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), ‘[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim.  If the claim extends to what is obvious, it is invalid under § 103’. 
Claim 35 is prima facie obvious over the prior art of record.
Relevant Art
16)	The prior art made of record and not relied upon currently in any rejection is considered pertinent to Applicants’ disclosure:
		Kaptein et al. (Antimicrob. Agent Chemother. 54: 5269-5280, 2010) taught that doxorubicin is an antineoplastic antibiotic. See the first sentence of the second full paragraph under ‘Discussion’.
	 Galm et al. (Chem. Rev. 105: 739-758, 2005) identified mitomycins as potent antibiotics. See section ‘5. Mitomycin’ on page 782.
Conclusion
17)	No claims are allowed.
Correspondence
18)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
20)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


April, 2021